Citation Nr: 0433177	
Decision Date: 12/15/04    Archive Date: 12/21/04	

DOCKET NO.  02-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claim and the evidence necessary to substantiate the 
claim.  

2.  Manifestations of the veteran's PTSD include anxiety, 
nightmares, difficulty concentrating, persistent symptoms of 
increased arousal, and social isolation.  

3.  The veteran's Global Assessment of Functioning (GAF) 
scores are between 50 and 60 for the appeal period.

4.  The PTSD is indicative of severe, but not total, 
impairment.

CONCLUSION OF LAW

The scheduler criteria for a 70 percent disability rating for 
PTSD, but not more, have been met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 (et 
seq.) (West 2002)) has eliminated the requirement that a 
claim be well grounded, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the claimant and his 
representative concerning certain aspects of claim 
development.  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

VA must notify a veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
April 2002 rating decision, the August 2002 decision review 
officer decision, the August 2002 statement of the case, the 
June 2004 supplemental statement of the case, and the June 
2004 rating decision, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claim.  
In addition, in a February 2004 communication, the RO 
explained the provisions of the VCAA, gave additional notice 
of the evidence needed to substantiate the claim, and asked 
the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  The veteran has been accorded 
examinations by VA and the record contains a summary of 
treatment at the VA Medical Center in Indianapolis dating 
from the mid 1990's.  Review of the claims folder discloses 
the presence of service medical records, VA examinations and 
reports of VA outpatient visits on periodic occasions into 
2004.  As discussed in detail below, particularly with the 
determination the Board is making, that the evidence in this 
case is sufficient to render a determination at this time, 
such that an additional medical examination or opinion is not 
needed.  

The Board believes the veteran has had ample opportunity to 
present evidence and argument in support of his appeal.  
Accordingly, there is no indication that the Board's review 
of the claim at this time will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in 2004 was not 
given prior to the first RO adjudication of his claim, the 
notice was provided prior to the most recent transfer and 
certification of the case to the Board.  The claimant has 
been provided every opportunity to submit evidence and 
documents in support of his claim, and to respond to VA 
notices.  Additionally, the Court in Pelegrini held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim or something to the 
effect that a claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 
38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include a request to the claimant to provide any evidence 
in his or her possession that pertains to the claim as part 
of the notice provided to a claimant under those provisions.  
The General Counsel's opinion held that the Court's statement 
is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC1-04.  The 
Board is bound by the holding of the General Counsel's 
opinion.  

Under the circumstances set forth above, the Board finds that 
the veteran has had ample notice of the types of evidence 
that would support his claim and that he has had ample 
opportunity to present the evidence documented in support of 
his appeal.  He has not identified any evidence not already 
of record.  The Board therefore finds that any defect with 
respect to the VCAA notice requirement in this case is 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal at this time would not be prejudicial error 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Disability evaluations are assigned by applying VA's Schedule 
of Rating Disabilities (Rating Schedule) that represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Such evaluations involve consideration of the level of 
impairment of the veteran's ability to engage in ordinary 
activities, to include employment.  38 C.F.R. § 4.10 (2004).  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2004).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to a determination of the matter, they should give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

A review of the evidence in this case discloses the veteran 
filed a claim for service connection for PTSD that was 
received on March 16, 2001.  By rating decision dated in 
April 2002, service connection for PTSD was granted, with an 
effective date of 10 percent, beginning March 16, 2001.  The 
Court has held that, at the time when an initial rating is 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice know as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The record reveals that by decision review officer decision 
dated in August 2002, the aforementioned determination was 
amended to reflect a 30 percent rating for the veteran's 
PTSD, effective March 16, 2001.  More recently, a June 2004 
rating decision resulted in an amendment to the 
aforementioned rating decisions to reflect a 50 percent 
disability rating for the veteran's PTSD, effective March 16, 
2001.  The veteran's PTSD is evaluated under Diagnostic 
Code 9411, under the general formula for rating mental 
disorders.  The relevant criteria are as follows:  

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimum personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, occupation or own name.  
100 percent.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish or 
maintain effective relationships.  70 percent. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  50 percent.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on the hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richards v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV), page 32)).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, with theft within the household), 
but generally functioning pretty well, and with individual 
and some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, or unable to keep a 
job).  

A review of the relevant medical evidence of record for the 
appeal period discloses that the veteran was accorded a 
psychiatric examination for rating purposes by VA in February 
2002.  At that time his behavior was described as nervous.  
He moved somewhat consistently throughout the course of the 
examination.  Speech displayed normal tone, rate, rhythm, and 
volume.  He was properly oriented and mood was euthymic.  
Affect was appropriate.  Thought content was negative for 
suicidal or homicidal ideation or for delusions.  It was 
positive for paranoia.  Thought process was logical, 
sequential and pertinent.  Judgment and insight were each 
described as being fair.  The veteran was given a diagnosis 
of PTSD.  There was no Axis II diagnosis.  He was given a 
current GAF score of 63 and a GAF score during the past year 
of 65.  He was ascribed as moderately impaired on a 
functional basis, and that he had "difficulty at work, or 
marked difficulty with relationships and some mild 
socialization difficulties."  

Of record are reports of VA outpatient visits on various 
occasions during the appeal period.  The visits disclose the 
veteran participated in group therapy sessions.  At the time 
of an early February 2004 visit, it was noted the veteran was 
living with his girl friend and their three teenage children.  
He was worried about anxiety and depression.  Notation was 
made of a long history of chemical dependency, but he stated 
he had been clean and sober since late May 2003.  However, a 
notation was also made that in an interview session in June 
2003 that the veteran was still drinking.  At the time of the 
visit the veteran's behavior was described as polite.  Speech 
was pressured and staccato.  Mood was highly anxious.  Affect 
was blunted.  Thought processes were rational, but somewhat 
accelerated because of the anxiety.  No psychotic symptoms 
were indicated.  The veteran was properly oriented and his 
memory was described as within normal limits.  Judgment was 
described as good and insight was reported as fairly 
adequate.  Axis I diagnoses were PTSD; depression; 
polysubstance dependence, in partial remission.  He was given 
a GAF score of 50.  

On February 28, 2004, the veteran was accorded a rating 
examination by VA.  The claims folder was reviewed prior to 
the session.  The veteran described himself as particularly 
nervous and as having nightmares about 2 to 3 times a week.  
He also described flashbacks and other intrusive thoughts on 
a regular basis.  He was particularly avoidant of reminders 
of service.  He stated that he often felt quite isolated.  He 
reported using drugs heavily, including alcohol, marijuana, 
and cocaine.  

It was stated he had been employed as a machine operator.  He 
later worked in recycling at the VA medical center.  He 
described having some difficulty functioning well with others 
in an occupational setting.  He also reported difficulty in 
close relationships with others.  There was no history of any 
inpatient psychiatric hospitalizations.  

The veteran had been married for about 10 years, but was now 
divorced.  He had three children.  He was taking a number of 
medications for various ailments, including PTSD.  

On examination he was described as pleasant during the course 
of the interview.  Speech displayed an increased rate.  
Affect was restricted.  Mood was all right.  Thought process 
was logical, sequential, and goal-directed.  Thought content 
was without psychotic symptomatology.  He was properly 
oriented.  Memory and concentration were intact.  
Abstractability was fair.  Insight and judgment were 
described as good.  He was given Axis I diagnoses of:  PTSD; 
polysubstance abuse, in partial remission.  He was given a 
current GAF score of 60.  The examiner stated he appeared to 
be "mildly" impaired functionally and that he had difficulty 
relating well with others in social settings.  Outpatient 
followup at the VA medical center outpatient psychiatric 
clinic was recommended.  

In a March 30, 2004 statement, a staff clinical psychologist 
at the VA Medical Center in Indianapolis, indicated the 
veteran began receiving mental health treatment and 
evaluation at that facility in November 1995.  Much of the 
treatment in the earlier years involved efforts to resolve 
chemical dependency problems.  More recently, the veteran 
reported psychiatric symptoms associated with PTSD.  The 
examiner referred to the veteran having nightmares, 
flashbacks, and intrusive thoughts.  Also, the veteran 
persistently avoided stimuli associated with trauma.  It was 
stated he also had persistent symptoms of increased arousal, 
difficulty falling and staying asleep, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  It was stated the disturbance caused "clinically 
significant" impairment in social, occupational, and 
relational functioning.  The psychologist observed that the 
veteran was an extremely anxious person and it was his 
opinion the veteran's PTSD "severely" hampered his day-to-day 
functioning.  

Axis I diagnoses were:  PTSD; depression; polysubstance 
abuse, in remission; alcohol abuse.  The veteran was given a 
GAF score of 50.

Also of record is a report of a psychiatry individual 
psychotherapy session dated March 30, 2004, with the 
aforementioned psychologist.  It was indicated the veteran 
presented "very anxious, as usual, manifesting pressure of 
speech, pacing, sitting down, getting up..."  The veteran 
talked about having many symptoms of PTSD.  The importance of 
attending group therapy was discussed.  Notation was made the 
veteran had difficulty concentrating and this made 
therapeutic discussion difficult for him.

Based on a review of the evidence of record during the appeal 
period, the Board finds the impairment attributable to the 
veteran's psychiatric symptomatology provides a reasonable 
basis for the assignment of a 70 percent disability rating, 
but not more, for the PTSD under Code 9411.  While the 
veteran's psychiatric impairment does not precisely mirror 
the symptoms set forth in the Rating Schedule, the Board 
believes that it is reasonable to find that the PTSD has 
resulted in severe social and occupational impairment.  The 
veteran was given a GAF score of 50 following a VA outpatient 
visit in September 2003 and by one of his treating 
psychologists in March 2004.  At the time of the latter 
visit, the psychologist stated the veteran was very anxious, 
"as usual," and talked of experiencing many symptoms of 
PTSD.  It was noted the veteran had difficulty concentrating 
at that time and the psychologist noted this made therapeutic 
discussion very difficult for the veteran.  In a 
communication dated in late March 2004, the psychologist 
described the veteran's PTSD as "severely" hampering the 
veteran's day-to-day functioning.  The veteran takes 
medication for his symptomatology and is seen on a regular 
basis for treatment and evaluation.  At various medical 
visits during the entire appeal period, he has described 
significant symptoms of PTSD and he has been consistently 
described as very anxious and depressed and severely 
impaired.  Accordingly, the Board finds that a 70 percent 
rating is the most appropriate rating for the degree of 
symptoms the veteran is experiencing.

The Board notes, however, that a 100 percent rating is not 
shown to be warranted at this time.  He has not been shown to 
have gross impairment in thought processes or persistent 
delusions, symptoms indicative of total impairment.  Also, he 
has not exhibited grossly inappropriate behavior.  In sum, 
there is no showing of total impairment.

A rating in excess of 70 percent may be granted if it is 
demonstrated that the disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321 (b) 
(2004).

There is no indication the veteran has been hospitalized for 
psychiatric purposes during the entire appeal period.   There 
is no basis to conclude the PTSD is more severe than 
contemplated by the aforementioned schedular provisions.


ORDER

Entitlement to a disability rating of 70 percent for the 
veteran's PTSD, but not more, is granted, subject to the 
governing regulations pertaining to the payment of monetary 
awards.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



